Citation Nr: 1626523	
Decision Date: 07/01/16    Archive Date: 07/14/16

DOCKET NO.  10-27 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a total hysterectomy.

2.  Entitlement to service connection for a thyroid disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from May 1975 to May 1978.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In October 2010, the Veteran testified before the undersigned at a Board hearing held at the RO.  A transcript of that hearing has been associated with the record.

In March 2014, the Board remanded the matters on appeal to the agency of original jurisdiction (AOJ) for additional development.  After taking further action, the AOJ confirmed and continued the prior denials and returned the case to the Board.

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

The Board's present decision is limited to the matter of the Veteran's entitlement to service connection for a total hysterectomy.  For the reasons set forth below, the issue of her entitlement to service connection for a thyroid disorder is again being REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran underwent a total hysterectomy more than twelve years after her separation from active duty.

2.  The Veteran's hysterectomy is not shown to be etiologically related to any event, injury, or disease in service, to include any gynecological disorder incurred or treated in service.


CONCLUSION OF LAW

The criteria for service connection for residuals of a total hysterectomy have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks to establish service connection for residuals of a total hysterectomy.  She says that she began having gynecological problems during boot camp (i.e., she did not have a period); that she was treated in service for cysts and polyps, dysmenorrhea, and menorrhagia; that she had three miscarriages during her period of active duty, to include as a result of a cervical pregnancy, for which she underwent dilation and curettage; that testing during service was limited; that she was not examined at the time of her separation from service; and that she continued to suffer from gynecological problems after service, until she underwent a hysterectomy in 1991 (or 1993).  Compare Veteran's handwritten notation on records received in August 2009 (indicating that she underwent a hysterectomy in 1993) and Veteran's statement received in October 2010 (indicating that the procedure was performed, not in 1993, but in November 1991).  She essentially maintains that the post-service hysterectomy can be related back to gynecological disorders incurred or treated in service.

As an initial matter, the Board notes that VA has met all statutory and regulatory notice and duty to assist provisions with respect to the matter herein decided.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Stegall v. West, 11 Vet. App. 268, 271 (1998).  Although invited to do so, the Veteran has not provided, or provided a release for, the treatment and surgical records relating to her total hysterectomy, reportedly performed by a Dr. Vancaillie, as requested in the Board's March 2014 remand.  See letter to the Veteran from the AOJ, dated in March 2014 (soliciting a release).  As such, those records cannot be considered.  No further notice or evidentiary development is required.

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the United States Court of Appeals for the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom., Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it pertains to the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

Thus, medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson, supra.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).  See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In the present case, there is no dispute that the Veteran was treated for a number of gynecological problems during service.  The record clearly reflects, among other things, that she was treated during service for dysmenorrhea, menorrhagia, metrorrhagia, endometritis, and vaginitis; that her uterus was noted to be slightly retroverted; that she had miscarriages, to include as a result of a cervical pregnancy in March 1977, and required multiple episodes of dilation and curettage; and that a endocervical polyp was identified in March 1978.

Nor is there any dispute that the Veteran has had a total hysterectomy.  Although, as noted above, the treatment and surgical records relating to the hysterectomy have not been procured, the record clearly reflects that the procedure has been performed.  See, e.g., VA examination conducted in July 2014.

The real question here is whether there is a nexus, or link, between the Veteran's hysterectomy and any event, injury, or disease in service, to include any gynecological disorder incurred or treated in service.  As to that matter, the Board's finds that the preponderance of the evidence is against the Veteran's claim.

The Veteran's recollection to the contrary notwithstanding, the record reflects that she was, in fact, examined at the time of her separation from service in May 1978.  At that time, a pelvic examination was noted to be normal.

Nevertheless, the record reflects that the Veteran was treated for a number of gynecological disorders after service.  The record shows, for example, that she had an endocervical polyp removed in February 1979; that she was found to have a uterine fibroid in May 1980, and underwent myomectomy; that a November 1983 laparoscopic surgery resulted in diagnoses of pelvic adhesions and a phimosed left tube; that she underwent cervical cerclage in July 1984; that she successfully delivered twins by cesarean section in December 1984; that a vaginal pelvic ultrasound in June 1989 most likely suggested a pedunculated submucosal myoma or a large endometrial polyp; that she underwent endometrial ablation and resection of adenomyoma in June 1991; and that she reportedly underwent a total hysterectomy in 1991 or 1993.

In July 2014, a VA physician examined the Veteran and reviewed the record for purposes of providing a medical opinion with respect to the likelihood that any gynecological disorder incurred or treated in service was a causative factor in the Veteran obtaining a total hysterectomy.  It was the physician's conclusion that such a connection was less than 50 percent likely.  The physician noted that although the Veteran reportedly underwent a hysterectomy, the records related to that surgery, and the rationale behind it, were not available.  In the absence of such evidence, the physician observed that the medical literature supported a conclusion that the Veteran's fibroid disease was statistically the most likely cause of her hysterectomy.  The physician further observed that the medical literature did not show that residuals of cervical pregnancy, chronic pelvic pain, or dysmenorrhea were causative of uterine fibroids, and that uterine fibroids were first documented after service, in 1980.

The VA physician's opinion contains clear conclusions with supporting data, and a reasoned medical explanation connecting the two.  As such, the Board finds the opinion highly probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

In support of her appeal, the Veteran has cited two medical statements set out in reports of record dated in September 1977 and May 1980, each of which suggests that her in-service cervical pregnancy may have resulted in residual changes to her cervix and/or uterus.  The Board acknowledges those reports.  The Board finds, however, that they do not contain any opinion or conclusion with respect to the ultimate question at issue in this case; namely, whether it is at least as likely as not that an etiological relationship exists between an event, injury, or disease in service, to include any gynecological disorder incurred or treated in service, and the hysterectomy that was performed more than 12 years after the Veteran's separation from active duty.  As such, they are of limited value and far outweighed by the July 2014 VA examiner's opinion, which addresses the matter directly.

In August 2010, the Veteran's representative submitted an article obtained from the internet in support of the Veteran's appeal.  The article indicates, among other things, that treatment for menorrhagia can include myomectomy, endometrial ablation, and hysterectomy.  However, the article is generic in nature, without any reference to the particular evidence of record in this case.  Moreover, as with the aforementioned medical reports, the article does not address the ultimate question at issue here, in terms of the likelihood that the Veteran's post-service hysterectomy can be related to an event, injury, or disease service.  As such, the article is likewise of limited value and far outweighed by the July 2014 VA examiner's opinion.

To the extent the Veteran purports to contend on her own behalf that her hysterectomy is medically related to service, the Board notes that lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno, 6 Vet. App. at 469-70.  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson, 581 F.3d at 1316.  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to."  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

In the instant case, the Board finds that questions as to likely medical rationale for the Veteran's hysterectomy to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (explaining that while the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  The Board acknowledges that the Veteran may have some degree of medical training, inasmuch as she has reported being a "CNA" (presumably, a certified nursing assistant).  However, there is no indication that she has the expertise necessary to offer opinions with respect to complex medical matters involving gynecology and surgical treatment for gynecological conditions.

In any event, as noted previously, the opinion from the July 2014 VA physician is predicated on a detailed review of the Veteran's history, as set out in her service records and in records of post-service examination and treatment, and contains clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  As such, the Board accords greater probative weight to the VA physician's opinion than to that of the Veteran.

For the foregoing reasons, it is the Board's conclusion that the criteria for service connection for a total hysterectomy have not been met.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

If, in the future, the Veteran is able to provide, or provide a release for, the treatment and surgical records relating to her total hysterectomy, she may certainly submit that material in support of an application to reopen her claim, if she wishes to do so.  See 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


ORDER

Service connection for residuals of a total hysterectomy is denied.


REMAND

When this case was remanded in March 2014, the Board requested, among other things, that the Veteran be scheduled for an examination to determine the nature and etiology of any thyroid disorders.  In so doing, the examiner was to discuss the significance, if any, of the Veteran's evaluation for fatigue and weakness during service in January and March 1976, in light of her assertion to the effect that the records of those evaluations support a finding that a thyroid condition began in service.

The evidence reflects that an examination was conducted in July 2014, as requested, and that the examiner concluded that it was unlikely that a thyroid disorder was incurred in or caused by an event, injury, or illness in service.  However, in so doing, the examiner did not provide any discussion as to the medical significance, if any, of the Veteran's in-service complaints of fatigue and weakness in January and March 1976, as directed in the remand.  As such, the case should be returned to the examiner for a supplemental report.



For the reasons stated, this case is REMANDED for the following actions:

1.  Make arrangements to provide the record on appeal to the VA examiner who previously offered an opinion with respect to the etiology of the Veteran's thyroid disorder in July 2014.

The examiner should be asked to review the record and prepare a supplemental report discussing the medical significance, if any, of the Veteran's evaluation for fatigue and weakness during service in January and March 1976, in light of the Veteran's assertion to the effect that the records of those evaluations support a finding that a thyroid condition began in service, and the examiner's prior conclusion that it was not at least as likely as not (i.e., was not 50 percent or more probable) that a thyroid disorder first manifested in service or, alternatively, was caused or aggravated by an event in service.

If the July 2014 examiner is no longer employed by VA, or is otherwise unable to provide the opinion requested, arrange to obtain the requested information from another qualified examiner.  The need for another examination and/or telephonic or video interview of the Veteran is left to the discretion of the examiner selected to offer the requested opinion.

A complete rationale for all opinions expressed must be provided.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim for service connection for a thyroid disorder should be readjudicated based on the entirety of the evidence.  If the benefit sought remains denied, the Veteran and her representative should be issued a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The remanded matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


